Code of Ethics As of November 2011 Snow Capital Management L.P. 2100 Georgetowne Drive • Suite 400 Sewickley, PA15143 Phone 724.934.5800 • Email info@snowcm.com INTRODUCTION 3 GENERAL PROHIBITIONS UNDER RULE 17J-1 3 ADMINISTRATION OF CODE OF ETHICS 4 PERSONAL SECURITIES TRADING 4 SPREADING FALSE OR MISLEADING INFORMATION 9 CONFLICTS OF INTEREST 9 BUSINESS RELATIONSHIPS 9 CORPORATE OPPORTUNITY 9 INVESTING IN A CLIENT’S BUSINESS 10 ACCEPTING OR OFFERING ITEMS OF VALUE 10 ACTING AS A FIDUCIARY 10 OUTSIDE EMPLOYMENT 11 PERSONAL USE OF SCM RESOURCES 11 EXECUTION OF BINDING LEGAL AGREEMENTS 11 DISHONESTY 11 THEFT 11 CONVICTIONS OF CRIMINAL ACTIVITY 12 ACCURACY / COMPLETENESS OF FIRM RECORDS 12 AWARENESS OF ILLEGAL OR HARMFUL ACTIVITIES 12 PERSONAL CONDUCT 12 PERSONAL FINANCIAL RESPONSIBILITY 13 DRUG / ALCOHOL ABUSE 13 CONFIDENTIALITY 13 PRIVACY OF CLIENTS 13 INSIDER TRADING / NON-PUBLIC INFORMATION / EXPERT NETWORKS 14 OUTSIDE DIRECTORSHIPS 14 CIVIL / POLITICAL ACTIVITIES 15 POLITICAL CONTRIBUTIONS 15 LOBBYING ACTIVITIES 15 ANTI-TRUST 15 ETHICAL CONCERNS 15 VIOLATIONS OF THE CODE 16 FORM ADV DISCLOSURE 16 RECORDKEEPING 16 DEFINITIONS 17 Snow Capital Management L.P.
